Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
In view of the recent amendments, the provisional non-statutory double patenting rejection of claims 1, 9, and 17 has been withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 7, 9-11, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krinke, II et al., US 9,600,376 B1 (previously cited).
Referring to claim 1:
In col. 2, lines 28-30, Krinke, II et al. disclose managing data protection services for data clusters.
In col. 8, lines 29-37, Krinke, II et al. disclose identifying, by a mapping module of a data protection manager (backup module), an initial discovery event associated with a data cluster (the replication topology map is transmitted to a backup module).
In col. 7, lines 13-19, Krinke, II et al. disclose in response to identifying the discovery event, by the mapping module: sending a request for currently deployed components to a data cluster manager associated with the data cluster.
In col. 7, lines 13-19, Krinke, II et al. disclose obtaining data cluster component inventory information associated with the data cluster from the data cluster manager (backup module queries storage management module to retrieve replication topology information).  In col. 4, lines 30-32, Krinke, II et al. disclose that data represents one or more of any logical (software) or physical (hardware) unit of data, such as a file system, a file, a database, a volume, a block, or a disk drive.  In col. 6, lines 6-7, Krinke, II et al. disclose a volume is a logical storage unit (LSU) configured to store data such as application data.  In col. 5, lines 27-29, Krinke, II, et al. disclose managing a storage system involves creating logical groupings, setting permissions, controlling access, and organizing data (software components).  In col. 7, lines 4-19, Krinke, II et al. disclose wherein the data cluster component inventory information specifies hardware (type of storage device) and software components (volume information such as the name) of the data cluster. 
In col. 7, lines 27-29, col. 8, lines 34-37, and col. 9, lines 19-31, Krinke, II et al. disclose mapping protection policy types to data cluster components of the data cluster using the data cluster component inventory information and component data protection information.
In col. 9, lines 53-57, Krinke, II et al. disclose initiating performance of data protection services for the data cluster components based on the mapped protection policy types.
Referring to claims 2, 10, and 18:
In col. 6, lines 55-56, Krinke, II et al. disclose wherein mapping protection policy types to data cluster components of the data cluster comprises: identifying a first data cluster component of the data cluster components using the data cluster component inventory information (replication topology includes a group of storage devices).
In col. 6, lines 55-67 continued in col. 7, lines 1-3, Krinke, II et al. disclose identifying first data protection requirements associated with the first data cluster component using the data cluster component inventory information and the component data protection information (sources and targets are determined and which replication properties to apply to which volumes and which volumes are grouped together).
In col. 7, lines 20-23, Krinke, II et al. disclose mapping a first protection policy type of the protection policy types to the first data cluster component, wherein the first protection policy type satisfies the first data protection requirements.
In col. 6, lines 55-56, Krinke, II et al. disclose wherein mapping protection policy types to data cluster components of the data cluster comprises: identifying a second data cluster component of the data cluster components using the data cluster component inventory information (replication topology includes a group of storage devices).  Additionally, in col. 5, lines 5-9, Krinke, II et al. disclose that there are one or more source volumes and in col. 6, lines 58-59, Krinke, II et al. disclose determining which replication properties to apply to which volumes.  As can be seen, there are multiple data cluster components with associated data protection requirements.
In col. 6, lines 55-67 continued in col. 7, lines 1-3, Krinke, II et al. disclose identifying second data protection requirements associated with the second data cluster component using the data cluster component inventory information and the component data protection information (sources and targets are determined and which replication properties to apply to which volumes and which volumes are grouped together).
In col. 7, lines 20-23, Krinke, II et al. disclose mapping a second protection policy type of the protection policy types to the second data cluster component, wherein the second protection policy type satisfies the second data protection requirements.
Referring to claims 3, 11, and 19, in col. 4, lines 60-64, Krinke, II et al. disclose wherein the component data protection information specifies data protection requirements associated with the data cluster components and is configured by a user of the data cluster.
Referring to claims 6 and 14, in col. 6, lines 55-58 and col. 9, lines 1-6, Krinke, II et al. disclose wherein the data cluster component inventory information specifies the data cluster components.
Referring to claims 7 and 15, in col. 10, lines 54-59, Krinke, II et al. disclose wherein the initial discovery event comprises obtaining a discovery request from a user to perform a discovery of the data cluster (queries information in response to the backup module being installed and initially set up by a backup administrator).	
Referring to claim 9:
In col. 2, lines 28-30 and col. 20, lines 15-21, Krinke, II et al. disclose a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data protection services for data clusters.
In col. 8, lines 29-37, Krinke, II et al. disclose identifying, by a mapping module of a data protection manager (backup module), an initial discovery event associated with a data cluster (the replication topology map is transmitted to a backup module).
In col. 7, lines 13-19, Krinke, II et al. disclose in response to identifying the discovery event, by the mapping module: sending a request for currently deployed components to a data cluster manager associated with the data cluster.
In col. 7, lines 13-19, Krinke, II et al. disclose obtaining data cluster component inventory information associated with the data cluster from the data cluster manager (backup module queries storage management module to retrieve replication topology information).  In col. 4, lines 30-32, Krinke, II et al. disclose that data represents one or more of any logical (software) or physical (hardware) unit of data, such as a file system, a file, a database, a volume, a block, or a disk drive.  In col. 6, lines 6-7, Krinke, II et al. disclose a volume is a logical storage unit (LSU) configured to store data such as application data.  In col. 5, lines 27-29, Krinke, II, et al. disclose managing a storage system involves creating logical groupings, setting permissions, controlling access, and organizing data (software components).  In col. 7, lines 4-19, Krinke, II et al. disclose wherein the data cluster component inventory information specifies hardware (type of storage device) and software components (volume information such as the name) of the data cluster. 
In col. 7, lines 27-29, col. 8, lines 34-37, and col. 9, lines 19-31, Krinke, II et al. disclose mapping protection policy types to data cluster components of the data cluster using the data cluster component inventory information and component data protection information.
In col. 9, lines 53-57, Krinke, II et al. disclose initiating performance of data protection services for the data cluster components based on the mapped protection policy types.
Referring to claim 17:
In col. 2, lines 28-30 and col. 20, lines 15-21, Krinke, II et al. disclose a system for managing data protection services for data clusters.
In col. 7, lines 13-19, Krinke, II et al. disclose persistent storage for storing a data cluster component inventory repository.
In col. 20, lines 15-21, Krinke, II et al. disclose a mapping module of a data protection manager, comprising a processor and memory, configured to perform the following.
In col. 8, lines 29-37, Krinke, II et al. disclose identify an initial discovery event associated with a data cluster (the replication topology map is transmitted to a backup module).
In col. 7, lines 13-19, Krinke, II et al.  disclose in response to identifying the discovery even: send a request for currently deployed components to a data cluster manager associated with the data cluster.
In col. 7, lines 13-19, Krinke, II et al. disclose obtain data cluster component inventory information associated with the data cluster from the data cluster manager (backup module queries storage management module to retrieve replication topology information).  In col. 4, lines 30-32, Krinke, II et al. disclose that data represents one or more of any logical (software) or physical (hardware) unit of data, such as a file system, a file, a database, a volume, a block, or a disk drive.  In col. 6, lines 6-7, Krinke, II et al. disclose a volume is a logical storage unit (LSU) configured to store data such as application data.  In col. 5, lines 27-29, Krinke, II, et al. disclose managing a storage system involves creating logical groupings, setting permissions, controlling access, and organizing data (software components).  In col. 7, lines 4-19, Krinke, II et al. disclose wherein the data cluster component inventory information specifies hardware (type of storage device) and software components (volume information such as the name) of the data cluster. 
In col. 7, lines 27-29, col. 8, lines 34-37, and col. 9, lines 19-31, Krinke, II et al. disclose map protection policy types to data cluster components of the data cluster using the data cluster component inventory information and component data protection information.
In col. 9, lines 53-57, Krinke, II et al. disclose initiate performance of data protection services for the data cluster components based on the mapped protection policy types.
Allowable Subject Matter
Claims 4, 5, 8, 12, 13, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive. 
On page 10, under the REMARKS, the Applicant argues, “However, Applicant respectfully asserts that Krinke, II et al. is silent with regard to ‘wherein the data cluster component inventory information specifies hardware and software components of the data cluster,’ of the above-referenced limitation of the amended independent claims. The replication topology information disclosed in Krinke, II et al. does not specify hardware and software components of a data cluster as is required in the above- referenced limitation of the amended independent claims. In fact, Krinke, II et al. does not include any discussion regarding data cluster component inventory information that specifies the hardware and software components of the data cluster as is required in the above-referenced limitation of the amended independent claims”.  The Examiner respectfully disagrees.  In col. 4, lines 30-32, Krinke, II et al. disclose that data represents one or more of any logical (software) or physical (hardware) unit of data, such as a file system, a file, a database, a volume, a block, or a disk drive.  In col. 6, lines 6-7, Krinke, II et al. disclose a volume is a logical storage unit (LSU) configured to store data such as application data.  In col. 5, lines 27-29, Krinke, II, et al. disclose managing a storage system involves creating logical groupings, setting permissions, controlling access, and organizing data (software components).  In col. 7, lines 4-19, Krinke, II et al. disclose wherein the data cluster component inventory information specifies hardware (type of storage device) and software components (volume information such as the name) of the data cluster.  Additionally, in col. 9, lines 1-5, Krinke II et al. disclose the replication topology map can include information identifying the names of the enclosures, the available amount of storage, the total amount of storage, additional configuration information and/or metadata associated with the volumes, and the like. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113